DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(US Pat.10,630,433) in view of Park et al.(US Pub.2021/0144763).
In claims 7,9 Yang et al. discloses a terminal comprising a transmitter and a processor (see fig.14; col.15; lines 52-60; UE 120 comprises a RF unit 126 and a processor 122): the transmitter transmits uplink control information (UCI) including at least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK), a scheduling request (SR), and a channel state information (CSI) (see fig.8; step S504; col.8; lines 12-35; UE transmits ACK/NACK on PUCCH, scheduling request ( col.6; lines 50-55) and channel quality indication (col.6; lines 62-67)); and
the processor controls a transmission of the UCI based on a start timing of an uplink control channel when the uplink control channel for the UCI overlaps an uplink shared channel (see fig.13; steps S1302, S1304; col.15; lines 20-30; the Ue is scheduled to transmit UCI over PUCCH resource and PUSCH in the same subframe n over PUSCH resource (based on a start timing of an uplink control channel); wherein the
PUCCH resource is overlapped with the PUSCH resource (see col.15; lines 24-30; PUCCH RB resource is overlapped with a PUSCH RB resource). The Ue performs:
ALT 1 (see col.13; lines 1-10): drops PUCCH transmission and performs PUSCH transmission only when the PUCCH resource is overlapped with PUSCH resource, (control the UCI transmission based on PUCCH overlaps with PUSCH); and
ALT 3 (see col.13; line 62 to col.14; line 3): a partial PUCCH resource is configured using the remaining resource except the overlapped resource (control a number of resource used for UCI transmission). 
Yang et al. does not disclose the number of resources used for transmission of  uplink control information is based on a beta offset transmitted by radio resource control signaling.    

Park et al. discloses in par[0258-0260] a UE applies a beta offset value configured via higher layer signaling by a base station to perform UCI piggyback with PUSCH in UL subframe. For example, the UE may increase the number of coded symbols ( control a number of resources) by setting as high beta offset value (UE controls a number of resources for uplink transmission of UCI based on a beta offset transmitted via higher layer signaling). The higher layer signaling may include RRC signaling ( see par[0216]).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Park et all with that of Yang et al. configure a beta offset to the UE to adjust a number of resource used for UCI uplink transmission when there is an overlap in PUCCH and PUSCH transmission.        
In claim 8; Yang et al. disclose determining the timing of uplink control channel PUCCH based on a value of a field included in a Downlink control information (see col.6; lines 15- 25; the UE monitors PDCCH including number of bits ( value of field)).
In claims 10,11 Yang et al. discloses a system comprising a terminal and a base station (see fig.14; col.15; lines 44-60; a system comprises a BS 110 and a UE 120), wherein:
the terminal comprises: a transmitter and a processor (see fig.14; col.15; lines 45-60;
UE 120 includes a RF 126 and Processor 122) that transmits uplink control information (UCI) including at least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK), a scheduling request (SR), and a channel state information (CSI) (see fig.8; col.8; lines 21-27 and col.6; lines 50-65; UE transmits ACK/NACK, CQI, and SR via PUCCH to the BS 110); and a processor that controls a transmission of the UCI based on a start timing of an uplink control channel when the uplink control channel for the UCI overlaps an uplink shared channel (see fig.13; steps S1302, S1304; col.15; lines 20-30; the Ue is scheduled to transmit UCI over PUCCH resource and PUSCH in the same subframe n over PUSCH resource (based on a start timing of an uplink control channel);
wherein the PUCCH resource is overlapped with the PUSCH resource (see col.15; lines 24-30; PUCCH RB resource is overlapped with a PUSCH RB resource).
The Ue performs: ALT 1 (see col.13; lines 1-10): drops PUCCH transmission and performs PUSCH transmission only. When the PUCCH resource is overlapped with PUSCH resource, transmission of UCI transmitted via PUCCH is dropped (control the UCI transmission based on PUCCH overlaps with PUSCH); and
ALT 3 (see col.13; line 62 to col.14; line 3): a partial PUCCH resource is configured using the remaining resource except the overlapped resource (control a number of resources used for UCI transmission). 
Yang further discloses a base station comprises: a receiver that receives the UCI; and a processor that controls to receive the UCI, the transmission of the UCI being controlled by the terminal based on the start timing of the uplink control channel when the uplink control channel for the UCI overlaps the uplink shared channel ( BS 110 comprises RF 116 and Processor 112; see fig.14).
Yang et al. does not disclose the Ue controls the resources used for transmission of UCI based on information related to a beta  offset transmitted by a RRC signaling.
Park et al. discloses in par[0258-0260] a UE applies a beta offset value configured via higher layer signaling by a base station to perform UCI piggyback with PUSCH in UL subframe. For example, the UE may increase the number of coded symbols (control a number of resources) by setting as high beta offset value (UE controls a number of resources for uplink transmission of UCI based on a beta offset transmitted via higher layer signaling). The higher layer signaling may include RRC signaling ( see par[0216]).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Park et all with that of Yang et al. configure a beta offset to the UE to adjust a number of resource used for UCI uplink transmission when there is an overlap in PUCCH and PUSCH transmission.        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. ( US Pub.2019/0132104; Method of Transmitting ACK/NACK Message in Wireless Communication System and Terminal Using the same Method).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413